Citation Nr: 1104153	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  05-32 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of 
Veterans Affairs (VA) benefits to the Veteran's three children.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.  
The appellant is the mother if the Veteran's three children, and 
she filed an application on the children's behalf for 
apportionment for the Veteran's VA benefits.  

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision of the St. Petersburg, 
Florida, VA Regional Office (RO), which denied an apportionment 
of the Veteran's VA benefits to his children.  This claim was 
subsequently transferred to the Houston, Texas RO.  In June 2008, 
the Board remanded the claim for the appellant to be scheduled 
for a Board hearing.  That hearing request was later cancelled by 
the appellant.  The Board then remanded the claim in January 2009 
for further development.  

This claim is now ready for appellate review.  


FINDINGS OF FACT

1.  In October 2004, the custodial parent of the Veteran's three 
children filed a claim for apportionment of the Veteran's VA 
benefits on the children's behalf.  

2.  The Veteran was not residing with his three children but was 
reasonably discharging his responsibility for their support.  

3.  The appellant does not have a financial hardship for the 
purpose of determination of a special apportionment.  



CONCLUSIONS OF LAW

1.  The requirements for a general apportioned share of the 
Veteran's VA benefits for his dependent children have not been 
met.  38 U.S.C.A. § 5307 (West 2002); 
38 C.F.R. § 3.450 (2010).  

2.  The requirements for a special apportioned share of the 
Veteran's VA benefits for his dependent children have not been 
met.  38 U.S.C.A. § 5307; 38 C.F.R. § 3.451 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  However this case does 
not involve a claim for benefits under 38 U.S.C.A., chapter 51.  
This is a claim for apportionment which is under 38 U.S.C.A., 
chapter 53.  Thus, the VCAA provisions are not applicable to this 
appeal.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Nevertheless, the Veteran was given guidance from VA as to the 
evidence that was needed with respect to the apportionment of VA 
benefits to his children.  Initially, he was notified in 
November 2004, that the appellant had filed a claim for 
apportionment of his benefits on behalf of their three children 
and that the claim had been denied.  The appellant appealed the 
denial and in January 2009, the claim was remanded in part, 
because the simultaneously contested claims procedures had not 
been followed.  Specifically, the record showed that the Veteran 
had not been furnished a copy of the statement of the case (SOC), 
nor was he informed of the substance of the appellant's 
substantive appeal as required by 38 C.F.R. § 19.101 and 
§ 19.102.  In June 2009, the Veteran was sent a copy of the 
July 2005 SOC and the appellant's August 2005 substantive appeal.  
That same month, he was asked to provide a completed copy of a 
Financial Status Report (VA Form 20-5665) to include his total 
family income, living expenses, installment obligations, and 
other debts.  He was asked to specifically indicate whether he 
was in fact paying child support.  That correspondence appears to 
have been returned to the RO for want of a better mailing 
address.

The request for a completed Financial Status Report was resent to 
the Veteran in November 2009.  It is unclear from the record as 
to whether the correspondence included copies of the July 2005 
SOC or the appellant's August 2005 substantive appeal.  In 
December 2009, a completed VA Form 20-5665 was received by VA 
from the Veteran.  He also submitted a VA Form 21-4138 in Support 
of the Veteran's Claim.  A supplemental SOC was mailed to the 
Veteran and the appellant in April 2010.

As noted, the Board is concerned about that the RO failed to meet 
the requirement's 38 C.F.R. § 19.101 by not providing him a copy 
of the July 2005 SOC and the appellant's August 2005 substantive 
appeal.  Indeed, the Board voiced this concern in its January 
2009 Remand.  A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders. 
Stegall v. West, 11 Vet. App. 268 (1998).  Nevertheless, for the 
reasons explained more fully below, the Board is denying the 
appellant's claim for an apportionment.  Such a decision is fully 
favorable to the Veteran.  As such, this decision poses no risk 
of prejudice to the Veteran, and the Board may proceed with 
appellate review.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).



Apportionment of the Veteran's Benefits

If a Veteran's child is not in his custody, all or a part of that 
Veteran's benefits may be apportioned as prescribed by 38 
U.S.C.A. § 5307.  VA regulations provide for two types of 
apportionments:

Under a "general" apportionment, all or any part of the 
compensation payable on account of a veteran may be apportioned 
if the veteran is not residing with his child and the veteran is 
not reasonably discharging his responsibility for the child's 
support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  
It is not necessary for the claimant to establish the existence 
of hardship in order to obtain a general apportionment.  Hall v. 
Brown, 5 Vet. App. 294 (1993).  

Under a "special apportionment," regardless of any other 
provision about apportionments, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case, as 
long as it does not cause undue hardship to other persons in 
interest.  38 C.F.R. § 3.451.  As relevant here, for the 
determination for a special apportionment, consideration must be 
given to such factors as the amount of the VA benefits payable; 
the resources, income, and special needs of those dependents in 
whose behalf the apportionment is claimed; and the resources, 
income, and special needs of the veteran and his other 
dependents.  38 C.F.R. § 3.451.  The amount of a special 
apportionment should generally be consistent with the total 
number of dependents allowed.  38 C.F.R. § 3.451.  

The record noted that in August 2002, the Veteran had requested 
that his pension benefits be reinstated.  A January 2004 letter 
from VA indicated that his pension benefits were terminated, 
effective January 2002,  for failure to return his Eligibility 
Verification Report.  A review of the record showed that the 
Veteran had a service-connected disability.  Those compensation 
benefits were reinstated, effective January 2002.  He was 
informed that he was paid as a single veteran with no dependents 
because he was only rated as 10 percent disabled, and VA law 
requires that a veteran must be rated at least 30 percent 
service-connected before VA can give them credit for their 
dependents.  

In October 2004, the appellant requested an apportionment of the 
Veteran's VA benefits on behalf of his three minor children.  At 
the time of the application, the appellant did not indicate any 
reasoning or financial difficulties warranting an apportionment 
of the Veteran's benefits.  In connection with the claim, the 
appellant submitted a Financial Status Report.  That report 
indicated that the appellant had a gross monthly salary of $1360.  
She received Social Security benefits on behalf of her children 
in the amount of $360.  She also received $152 in child support 
payments.  She also reported monthly expenses in the amount of 
$1913.  She had a negative net income of -$263.60 after expenses.  
However, she had liquid assets (including savings and checking) 
of $565.  She had other assets (1997 Buick) valued at $4,000.  A 
November 2004 Special Apportionment Decision indicated that the 
Veteran was in receipt of compensation at the 10 percent rate of 
$106 per month and was not receiving any additional compensation 
for dependents.  It was also noted on the appellant's Financial 
Status Report that the Veteran was paying child support of $152 
per month in child support.  The decision indicated that a 
reasonable amount could not be apportioned of the Veteran's VA 
compensation check to his three children and that he was already 
providing support to the children via child support.  The request 
for apportionment was denied.  

The appellant appealed the denial of apportionment on behalf of 
the Veteran's three children in January 2005.  She related that 
by law, a portion of all of the Veteran's income should go to the 
benefit of his children, not himself.  

In June 2005, in a Statement in Support of Claim, the appellant 
submitted a copy of a December 2002 Circuit Court Civil case 
which was the petition for divorce, and also indicated that the 
Veteran was required to pay $156.71 in child support on behalf of 
his three children with retroactive arrears payments , and a 
service charge which totaled $191.96.  The Order also indicated 
that the Veteran should reimburse the appellant 45 percent of 
reasonable and necessary medical expenses incurred on behalf of 
the children that were not paid by insurance or other available 
benefits.  The appellant also indicated in her statement in 
support of the claim that although the Veteran was ordered to pay 
child support, he was not complying with that order.  Her 
August 2005 substantive appeal indicated that the Veteran lived 
in Columbia in  South America, and that he lived in a marital 
home and had expenses of no more than $200 per month.  She also 
related that her cost of living in the United States were much 
higher than those of the Veteran, and that she received no 
additional financial support.    

In August 2005, the Veteran submitted a letter to VA.  He related 
that he was receiving dental treatment which resulted in a 
systemic infection.  As a result of the infection, he had been 
diagnosed with systemic hypertension for which he also received 
treatment.  He related that he received no city or state benefits 
and must settle all incurred expenses himself.  Further, he 
stated that he lived alone and required permanent assistance from 
his physician who personally cared for him by shopping and 
reminding him to take his medications.  

In September 2005, the Veteran submitted an Income-Net Worth and 
Employment Statement (VA Form 21-527).  The statement indicated 
that the Veteran contributed $191.96 in child support payments 
and each daughter received $87 in Social Security payments, 
totaling 452.96.  He also attached benefits statement which 
showed that as of 2005, he received $548 in Social Security 
benefits.  

In February 2006, the Veteran was sent a letter amending his 
disability pension which indicated that in October 2005, he was 
in receipt of $850 monthly benefits and as of December 2005, he 
was in receipt of $877 monthly benefits.  

In October 2007, the appellant submitted an Information Regarding 
Apportionment of Beneficiary's Award (VA Form 21-0788).  She 
indicated that the Veteran contributed $192 monthly on behalf of 
his children and they also received $360 a month in Social 
Security benefits.  She also had gross salary from employment of 
$1600 per month.  Her living expenses totaled $1881, which 
included house payment, food, utilities, telephone, medical 
expenses, car payment, insurance, gasoline, and cable.  

In October 2007, the appellant submitted a statement in support 
of her claim.  She stated that she and the Veteran had three 
children who resided with her and that there was no one else 
besides herself and the children residing in her household.  She 
indicated that the average monthly income for her household was 
$1904.  She related that she had no assets, and her debts 
included a house with a mortgage of $76,000, a car of $3,500, and 
$2,000 in credit card debt.  She related that the Veteran 
contributed $192 per month for their children.  Their monthly 
living expenses were itemized as $707 house note, $139 electric, 
$70 water, $142 car note, $125 health insurance, $100 car 
insurance, $50 telephone bill, $120 gasoline, and $400 for food.  
She stated that the Veteran was in receipt of more than $1600 per 
month in VA and Social Security benefits and she believed that he 
should contribute at least 50 percent of his total income to the 
care of his children.  She stated that his expenses in Columbia 
were substantially less than her expenses in the United States.  
She also stated that he should support them to this extent 
because he had never been present for their birthdays or 
Christmas or for school-related expenses.

A November 2006 letter from VA to the Veteran indicated that as 
of December 2006, his pension payments would be $906.  

In December 2007, the Veteran submitted a statement regarding his 
financial situation.  He indicated that his children were in 
receipt of child support of $191.96  plus $87 per child in Social 
Security benefits, totaling $452.96 per month.  He also stated 
that he received only Social Security benefits in 2004 ($548) and 
2005 ($550).  In 2006, he received VA pension ($906) and social 
security benefits ($578) for a total of $1484.  In 2007, he 
received VA pension ($906) and social security benefits ($606) 
for a total of $1510.  He reported no stocks, bonds, or mutual 
funds.  He also related that he had no real estate.  His average 
monthly expenses included house rent of $454, food $350, 
utilities (water, gas, electricity) $65.66, health insurance 
$126.27, clothing $0, transportation $135, speech and physical 
therapist (uninsured) $220, and other expenses (dog food and dog 
medical expenses) $60.  His total average expenses were $1491.48.  

In December 2009, the Veteran submitted an updated Financial 
Status Report as requested by VA in June 2009.  He related 
monthly income of $467 in social security benefits and $390 in VA 
benefits.  He had expenses of $500 rent, $250 food, utilities and 
heat $250, and other living expenses of $80.  His total monthly 
expenses were $1080.  He stated he had $50 cash on hand and $100 
in the bank.  He also related unpaid medical expenses of $25,000.  
He also reported in connection with the Financial Status Report 
that he continued to pay child support payments on behalf of his 
children.  He also stated that he barely had money to pay his own 
expenses as the devaluation of the dollar in Columbia made his 
benefits of less value than before.  He also related that his 
oldest daughter, who was now age 18, was working but he continued 
to pay the same in child support payments.  

No updated Financial Status Report as requested by VA in 
June 2009, was received from the appellant.  


Pursuant to the Board's January 2009 remand, an audit of the 
Veteran's VA benefits, including the amount paid and the amount 
withheld was performed in July 2010.  The audit showed that the 
Veteran had withholdings of a portion of his VA pension benefits 
from December 2007 to March 2010.  

A September 2010 letter from VA to the Veteran indicated that VA 
records showed that a retroactive payment was made to his account 
of withheld payments.  

A review of the record reveals that the Veteran has presented 
evidence throughout this case that he has been ordered by the 
Court to pay child support.  There has been conflicting reports 
from the appellant and the Veteran throughout the case as to 
whether those child support payments were made.  Initially, the 
appellant stated in October 2004, that the Veteran paid $152 per 
month in child support payments.  In June 2005, she submitted a 
Circuit Court Civil Order indicating that he was required to pay 
$156.71 per month in child support payments, with retroactive 
arrears payments, and a service charge which totaled $191.96.  
The Order also indicated that the Veteran should reimburse the 
appellant 45 percent of reasonable and necessary medical expenses 
incurred on behalf of the children that were not paid by 
insurance or other available benefits.  In her August 2005 
substantive appeal, she stated that the Veteran paid no child 
support.  However, in October 2007, she related that the Veteran 
paid $192 toward their children's support.  The appellant has, at 
best, been inconsistent in her reports, which causes the 
undersigned to question her veracity.

The Veteran has, on the other hand, consistently indicated that 
he has paid child support payments.  Since September 2005, when 
he first filed an Income-Net Worth and Employment Statement with 
VA, he has indicated that he pays $191.96 or $192 per month in 
child support.  He appears to have made these child support 
payments when he was in receipt of only VA compensation payments 
of 10 percent and after he began to receive VA pension benefits, 
effective October 2005.  There is no indication in the record 
that he has been presented with additional medical expenses to be 
paid on behalf of the children that were not paid by insurance.  
In any event, although there were at least two occasions that the 
appellant stated that she did not receive child support from the 
Veteran, for the most part, the record shows that the Veteran has 
been discharging his court ordered responsibility to support his 
children.  Since the Veteran's children do not live with him and 
he is found to reasonably be discharging his responsibility for 
his children's support, the appellant is not entitled to an 
apportionment of the Veteran's VA benefits on behalf of his three 
children under 38 C.F.R. §  3.450.  Therefore, a general 
apportionment is not warranted.  

The second type of apportionment is provided by 38 C.F.R. § 
3.451.  Under that regulation, where hardship is shown to exist, 
a veteran's compensation may be specially apportioned between 
such veteran and his dependents on the basis of the facts in the 
individual case as long as such apportionment would not cause 
undue hardship to other persons in interest, including the 
veteran.  38 C.F.R. § 3.45.  .

In determining the basis for special apportionment, consideration 
will be given to such factors as the amount of VA benefits 
payable, other resources and income of the Veteran and the 
dependents on whose behalf apportionment is claimed; and special 
needs of the Veteran, his dependents, and the apportionment 
claimants.  The amount of apportionment should generally be 
consistent with the total number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
Veteran's benefits would constitute undue hardship on him or her, 
while apportionment of less than 20 percent of the Veteran's 
benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.  

In this case, the Board finds that hardship has not been shown on 
the appellant's part at any time throughout the appeals period.  
At the outset, it is important to note, the Veteran made his 
child support payments, even when his only income was social 
security benefits and a 10 percent ($106) VA compensation 
payment.  At that time, in 2004, the appellant showed expenses 
which included modeling classes for her children of $200 per 
month.  Although she indicated that she needed to purchase a new 
roof, she had virtually no debt and some money in her checking 
and savings accounts.  Compared to the Veteran, there was no 
hardship shown on the part of the appellant and to have 
apportioned the Veteran's benefits would have caused undue 
hardship on his part.  

In October 2005 to the present, the Veteran has been in receipt 
of VA pension payments, which have been substantially more than 
his previous compensation payments.  However, he has shown rent 
payments of $454 to $500, and expenses that have included medical 
payments of $25,000, not covered by insurance.  In June 2009, VA 
requested updated Financial Status Reports to support their 
claims.  The Veteran submitted a Financial Status Report in 
December 2009.  The appellant did not submit any additional 
information.  

In summary, based on the financial information provided by the 
appellant, the Board is unable to conclude that a hardship exists 
for the appellant.  In reaching this decision, the Board notes 
that it has specifically considered the appellant's 
circumstances, but finds that hardship has not been adequately 
shown at any point during the pendency of this appeal, due in 
part to her failure to provide VA with complete and accurate 
income and expense information.  In this regard, the appellant 
has not provided requested updated information and there are 
questions raised about the amount of household income that is 
available to the appellant.  The Veteran has indicated in a 
December 2009 statement that his oldest daughter was now working.  
Since the appellant has not submitted updated financial 
information, there is no evidence of record to refute such a 
statement.  If true, it is not clear what additional amounts of 
income are now contributed to the household.  The Veteran, on the 
other hand, does have additional income since he has been in 
receipt of his pension benefits.  However, an audit shows that 
there has been substantial withholding of benefits from 2007 to 
the present.  These benefits were not available to the Veteran 
and additionally, his updated financial status shows that he has 
considerable medical debt, and at the time of the updated 
financial statement, extremely limited benefits available to him.  
The evidence at that time, clearly showed that it would be a 
hardship to the Veteran to have any of his VA benefits 
apportioned on behalf of his children.  

Thus, after carefully considering the evidence of record, the 
Board finds that the appellant has provided insufficient evidence 
to demonstrate that a hardship exists on her behalf.  Moreover, 
even assuming for the sake of argument that a hardship did exist, 
the Board finds that an apportionment would not be warranted. The 
Board has carefully considered the amount of the Veteran's VA 
benefits and his other income, consisting only of Social Security 
benefits, and that he received a retroactive payment from VA in 
September 2010 in the amount of $13,418.  The Board has also 
considered the Veteran's expenses which include his extensive 
medical expenses not covered by insurance.  As to his medical 
expenses, emphasis is placed on the fact that the Veteran reports 
outstanding medical expenses of $25,000, which essentially 
consume the retroactive payment previously noted and still result 
in a substantial medical debt.  Further, the Veteran is not shown 
to have additional resources to provide to the appellant on 
behalf of his three children without resulting in financial 
hardship to himself.  He is clearly limited in his ability to 
earn additional income on behalf of his family, as he is unable 
to work as is shown by his receipt of VA pension benefits and 
Social Security disability.  On the other hand, the Board has 
considered the appellant's request, but finds no special needs 
have been presented with regard to the Veteran's three children.  

After weighing all of these factors, the Board finds that an 
apportionment is not warranted.  Although apportionment of less 
than 20 percent of the Veteran's benefits would ordinarily not 
provide a reasonable amount for any apportionee, given that the 
Veteran has outstanding medical expenses and limited financial 
resources, awarding an apportionment to the appellant on behalf 
of the Veteran's three children would cause an undue hardship to 
the Veteran, particularly when weighed against the incomplete 
financial information provided by the appellant in support of her 
claim. 


ORDER

Entitlement to an apportionment of the Veteran's VA benefits on 
behalf of his minor children with the appellant is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


